Respectfully I dissent and add a few words of explanation.
This is a single issue case. That issue is whether the appellant-plaintiff ("plaintiff") has stated a cause of action. If he has, the granting of a motion to dismiss was error and this case must be reversed and remanded for a determination on the merits.
In measuring the merits of the motion to dismiss all facts properly pleaded are taken as true. Therefore, what the evidence may support after trial is of no consequence at this point in the life of the case.
                                    I
The crucial allegations in the complaint are these:
"1.  The Defendant, on or about August 3, 1981, sent to Plaintiff's attorney, James Konchan, a letter [sic] serving notice of a hearing on a motion filed in Case #D-109538, Cuyahoga County Court of Common Pleas, Domestic Relations Division, the hearing to be held on August 7, 1981, at 9:00 AM before Referee Beverly Moffet.
"2.  The Plaintiff, in preparation for the hearing, incurred legal expenses, including attorney fees and deposition costs, and lost personal time detrimental to Plaintiff's private business.
"3.  Contrary to Referee Moffet's instructions to have the Defendant contact Plaintiff's attorney and inform him that he should call Referee Moffet, the Defendant instead sent a notice of hearing. The hearing was never placed on the docket, and when the parties appeared Referee Moffet refused to hold the hearing, because the Defendant had not followed her instructions.
"4.  Soley [sic] as a result of the Defendant's negligence,1 the Plaintiff incurred legal expenses, personal expenses and loss of personal time."
The allegations' sufficiency must be measured by the standard of the notice pleading applicable in this state. That standard stated positively is whether there is any set of facts the plaintiff can prove in support of his claim as alleged which would entitle him to relief, Salyers v. Burkhart (1974), 47 Ohio App.2d 90,91 [1 O.O.3d 198]; cf. Dioguardi v. Durning (C.A. 2, 1944), 139 F.2d 774, 775.
The averments of the complaint, *Page 53 
especially paragraph three, state a claim against the defendant lawyer for malicious abuse of process.2 Whether the plaintiff can prove his allegations is a separate matter of no concern here. However, it must be clear that a lawyer is not a free shooter. And, although a lawyer commands a wide range of protected combative assets in representing his clients, the conduct protected is not without perimeters.3 In my view, if the plaintiff can prove what he has alleged, then he will have proved that the protecting boundaries have been breached. I would reverse and remand for trial on the merits.
1 At best the "negligence" allegation is a conclusion of law not well pleaded. In any event it does not foreclose the interpretation of the complaint contained in the text.
2 See Avco Delta Corp. v. Walker (1969), 22 Ohio App.2d 61,66 [51 O.O.2d 122] quoting 1 American Jurisprudence 2d (1962) 250, Section 2, with approval:
"`* * * [T]he malicious abuse of process is the employment of a process in a manner not contemplated by law, or to obtain an object which such a process is not intended by law to effect.'"
3 See Gottlieb v. Edelstein (1975), 84 Misc.2d 1053,375 N.Y. Supp. 2d 532, 533-536; cf. Ezzo v. Ezzo (1953), 95 Ohio App. 126,128-130 [53 O.O. 18].